Citation Nr: 0015227	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1969 to February 
1972, and from April 1973 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision, in which the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) found that the appellant 
had not submitted new and material evidence to reopen a claim 
for service connection for a nervous condition.  The Board 
remanded this case in June 1998, and following completion of 
the requested development, the case has been returned for 
further appellate review.


FINDINGS OF FACT

1.  In a decision dated in February 1994, the RO denied the 
claim for service connection for a psychiatric disability on 
the basis that the evidence of record failed to establish 
that a psychiatric disability was incurred or aggravated 
during service.

2.  Additional evidence since the RO's February 1994 decision 
is not material because it does not tend to show that the 
appellant's psychiatric disorder was incurred or aggravated 
during service and/or that a psychosis was manifest to a 
degree of 10 percent or more within one year from separation 
from service.



CONCLUSIONS OF LAW

1.  The RO's February 1994 rating decision, which denied 
service connection for a psychiatric disorder, is the last 
prior final denial.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  The evidence received subsequent to the RO's February 
1994 rating decision is not material and does not serve to 
reopen the claim for service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection a psychiatric disability.  
He further claims that such evidence makes his claim for 
service connection plausible and, thus, warrants evaluation 
of the claim on the merits with consideration given to review 
of all the evidence of record.

In a decision dated in May 1983, the RO denied the 
appellant's original service connection claim on the basis 
that the evidence of record failed to establish the existence 
of a current psychiatric disability.  The appellant timely 
filed a Notice of Disagreement (NOD) with this decision in 
December 1988, and the RO issued a Statement of the Case 
(SOC) later that month.  However, the appellant failed file a 
timely Substantive Appeal, and the May 1983 decision became 
final.  38 C.F.R. § 20.302(b) (1999)(a Substantive Appeal 
must be filed within 60 days from the date of issuance of an 
SOC or within the 1 year period from notification of the 
original decision).

In February 1994, the RO denied the claim on the basis that 
the evidence of record failed to establish that a psychiatric 
disability was incurred or aggravated during active service.  
The RO notified the appellant of this decision later that 
month, but the appellant failed to file a timely NOD.  
38 C.F.R. § 20.302(a) (1999)(an NOD must be filed within the 
1 year period from notification of the original decision).  
That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).  The RO next denied 
the appellant's claim to reopen in December 1996 on the same 
basis as the February 1994 decision, and the appellant has 
timely perfected his appeal to this decision.  As such, the 
February 1994 RO decision constitutes the last prior final 
denial of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

Accordingly, the Board, in its independent review of the 
case, finds that the RO last finally denied the appellant's 
claim in the February 1994 rating decision.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the new and 
material standard must be applied with respect to the 
adjudication of this claim.  As a general rule, once a claim 
has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  However, if the claimant can thereafter present new 
and material evidence of the previously disallowed claim, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 
1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Additionally, the Board notes that a psychotic disorder may 
be presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent within one year from discharge from active service, 
even though there is no evidence of psychosis during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  At the time 
of the February 1994 RO decision, the Board finds that the 
appellant had reopened the claim as he had provided evidence 
of a current psychiatric disability.  Nonetheless, the RO 
determined that the appellant had failed to establish that 
his psychiatric disability was incurred or aggravated during 
service.  As such, the current issue on appeal is whether the 
appellant has presented new and material evidence with 
respect to the issue of whether his psychiatric disability 
was incurred or aggravated during service and/or that a 
psychosis was manifest to a degree of ten percent or more 
within one year from discharge from service.

At the time of the February 1994 rating decision, the 
appellant had alleged in- service treatment for a mental 
disorder at the Base Hospital in Korea in 1974, and at the 
Base Hospital in Fort Hood, Texas in 1982.  He further 
alleged a third psychiatric evaluation, but he did not 
specify the time period or location.  He reported a history 
of substance abuse since the age of 11 with electroconvulsive 
treatment (ECT) at the age of 14.  He argued that his 
psychiatric disorder was incurred or aggravated during 
service.

The medical evidence previously of record included the 
appellant's service medical records which did show his 
consultation for complaint of interpersonal growth/relations 
on February 10, 1981.  At this time, he was given an 
impression of "lack of social skills" and recommended for 
follow- up treatment.  His subsequent annual examination in 
November 1982 revealed a report of medical history which was 
negative for complaint of "depression or excessive worry" 
or "nervous trouble of any sort."  The remainder of his 
service medical records was negative for complaint, 
treatment, manifestation or diagnosis of a psychiatric 
disorder.

The appellant's post- service medical records first revealed 
his inpatient treatment at VA for atypical psychosis and 
multiple substance abuse in 1988.  At this time, he reported 
a history of taking Thorazine, Prolixin and Haldol for his 
mood swings over the last few years.  He was unsure why he 
had received ECT therapy at the age of 14.  His VA clinical 
records revealed treatment for major depression with 
psychotic and paranoid features, crack dependency with 
depression, depression and multi- substance abuse.

In connection with the current appeal, the appellant appeared 
before the undersigned in February 1998 and testified to 
undergoing psychiatric evaluation while stationed at Fort 
Casey, Korea from approximately October to November 1974.  He 
indicated that this treatment was ordered by his company 
commander following a period of absence without leave (AWOL).  
He was diagnosed with schizophrenia by a corpsman and 
prescribed Thorazine.  He stopped taking the medicine because 
it made him drowsy, but he did drink heavily to help him 
function.  He further testified to 6 weeks of outpatient 
treatment at the Mental Hygiene Clinic, from approximately 
July to August 1982, while stationed in Fort Hood, Texas.  At 
this time, he attended group counseling but did not receive 
any psychiatric treatment.  He alleged continuity of symptoms 
of depression and hearing voices since his discharge from 
service.  Post- service, he was homeless for a six- year 
period and recalled treatment with Haldol, Thorazine and 
Trilafon during a 31/2- year imprisonment at Dade County Jail.  
He first sought VA treatment in 1988.  He denied any 
psychiatric problems during his childhood or teenage years.

The appellant's service personnel records, which were 
associated with the record subsequent to the February 1994 
rating decision, failed to reflect any periods of lost time 
or disciplinary actions during his period of active service.  
His VA clinical records revealed his report of manic states 
and depression since the age of 14 on October 28, 1993.  
Similarly, a July 16, 1990 clinical record recorded his 
history of 45 ECT sessions at the age of 14.  His other 
clinical records showed his treatment for bipolar disorder 
and multi- substance abuse, but there were no records of 
psychiatric treatment prior to 1988.

On VA mental disorders examination, dated in November 1998, 
the appellant reported a history of hospitalization with ECT 
therapy at the age of 14 due to paranoid type schizophrenia.  
He reportedly recovered prior to his entrance into the 
military.  He indicated that he received an Article 15 during 
service for a period of AWOL, and was treated with Thorazine 
on one occasion.  He admitted to heavy drinking during his 
period of service.  Post- service, he had some acute 
psychiatric treatment interventions due to alcohol abuse, 
disruptive behavior and stress.  He described poor downward 
functioning following his release from service.  His 
diagnostic impression was of severe, mixed bipolar disorder.  
The examiner commented that the appellant reported a history 
which lended evidence that he had a mental illness which 
worsened following his entry into civilian life, and that it 
was not unusual for military personnel to decompensate upon 
separation.  The examiner further commented that, in the 
absence of documentation to substantiate the appellant's 
claim, it could only be speculated that he had some 
psychiatric symptoms while in the military.

On VA mental disorders examination, dated in November 1999, 
the appellant admitted to alcohol abuse during service, but 
he denied receiving any psychiatric treatment.  He believed 
that his bipolar symptoms had been manifest in service but 
had remained undetected or treated.  The examiner noted that 
his report of history was inconsistent during interview.  For 
instance, a previous examination report revealed his report 
of Thorazine treatment in Korea and alleged psychiatric 
evaluation at the Mental Hygiene Clinic at Fort Hood, Texas 
during a period of excessive alcohol use.  Furthermore, he 
reported his history of hospitalization and shock treatment 
as a teenager after the taping of his developmental history.  
He indicated that his pre- service medical records were 
unavailable.  Based upon examination and review of the claims 
folder, the examiner opined that the appellant currently 
manifested a bipolar disorder for which substance and alcohol 
abuse were frequent co- morbid conditions associated with the 
disorder.  His military service was stressful, but it was 
"not possible" to clearly define a cause or link between 
his bipolar disorder, alcohol abuse and substance abuse to 
any conditions that can be exacerbated by stressors.  His 
inconsistent history and lack of documented treatment made it 
difficult to determine the chronological onset of his 
disorder.

Upon review of the entire record, the Board finds that the 
appellant's testimony is new to the extent that he has 
revealed details of his purported in service treatment and 
disciplinary action which were not previously of record.  
However, such evidence is not material to the question at 
hand.  In this respect, while he is deemed competent to 
describe the manifestations of his psychiatric symptoms and 
treatment over time, he is not competent to speak to 
questions of medical diagnosis or etiology.  Espiritu, 2 
Vet.App. 492 (1992).  Any linkage of his current 
symptomatology to that allegedly displayed in service 
requires opinion from a medical practitioner.  See 38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet.App. 488 
(1997)(medical expertise required to relate a current 
disability etiologically to post- service symptoms).

Additionally, the recently submitted VA clinical records and 
examination reports, as well as the service personnel 
records, are new to the extent that they were not previously 
of record.  However, such records are not material has they 
hold no probative value as to the onset of his current 
psychiatric disorder.  In this respect, none of this evidence 
even tends to show that the appellant's psychiatric disorder 
was incurred or aggravated during service and/or that a 
psychosis was manifest to a degree of 10 percent or more 
within one year from separation from service.  Rather, two 
separate VA examiners have concluded, upon review of the 
claims folder, that any opinion as to the onset of the 
appellant's psychiatric disorder would require resort to 
speculation.  See Bloom v. West, 12 Vet.App. 185 (1999)(an 
opinion based upon speculation cannot provide the degree of 
certainty required for medical nexus evidence).  Therefore, 
the claim is not reopened and must be denied.  Smith, 12 
Vet.App. 312 (1999).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. §§ 5103(a) and 5107(a) 
to assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinski, 2 Vet.App. 320, 323 (1992).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the appellant has 
been notified of the reasons and basis for the denial of his 
claim.  As evidenced by a letter dated in July 1998, the RO 
requested that he provide authorizations for release of all 
pertinent providers of his psychiatric treatment, but he 
failed to respond.  Additionally, the RO has attempted to 
obtain his claimed treatment records in Korea and Fort Hood, 
Texas, but there are no additional records available.  The RO 
also obtained his service personnel file, but these records 
have failed to substantiate his claim.  Furthermore, the RO 
has provided him two VA mental disorder examinations, but 
these examinations have led to the conclusion that any 
medical opinion as to the onset of his psychiatric disorder 
would require resort to speculation.  VA does not have a duty 
to prove his claim and, in the absence of any additional 
sources of relevant information which may be available 
concerning the present claim, the Board is satisfied that the 
obligation imposed by sections 5103(a) and 5107(a) has been 
satisfied.  See generally Wood v. Derwinski, 1 Vet.App. 190 
(1991).


ORDER

The claim for service connection for a psychiatric disability 
is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

